As filed with the Securities and Exchange Commission on October 10, 2014 1933 Act Registration File No. 333-30924 1940 Act File No. 811-09821 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 22 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 24 [X] (Check appropriate box or boxes) ALLIED ASSET ADVISORS FUNDS (Exact name of Registrant as Specified in Charter) 721 Enterprise Drive Oak Brook, IL 60523 (Address of Principal Executive Offices) (630) 789-9191 (Registrant's Telephone Number, including Area Code) Bassam Osman, President Allied Asset Advisors, Inc. 721 Enterprise Drive Oak Brook, IL 60523 (Name and address of agent for Service) Copies of Communications to: Usman Shakeel Latham & Watkins, LLP 233 South Wacker Drive, Suite 5800 Chicago, IL60606 It is proposed that this filing will become effective (check appropriate box) [X] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note:This Post-Effective Amendment (“PEA”) No. 22 to the Trust’s Registration Statement on Form N-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.21 on FormN-1A filed on September 29, 2014.This PEANo.22 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA Amendment No.21 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post Effective Amendment No. 22 to its Registration Statement meets all of the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post Effective Amendment No. 22 to its Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, thereunto duly authorized, in the Village of Oak Brook and the State of Illinois on the 10th day of October, 2014. ALLIED ASSET ADVISORS FUNDS By: /s/ Bassam Osman Bassam Osman President Pursuant to the requirements of the Securities Act of 1933 as amended, this Registration Statement has been signed below by the following persons in the capacities and on October 10, 2014. Signature Title /s/ Bassam Osman Trustee and President Bassam Osman /s/Abdalla Idris Ali* Trustee Abdalla Idris Ali /s/Mohammed Kaiseruddin* Trustee and Chairman Mohammed Kaiseruddin /s/Muhammad M. Kudaimi* Trustee Muhammad M. Kudaimi /s/Mohammad Basheeruddin* Treasurer Mohammad Basheeruddin /s/Mujeeb Cheema* Secretary Mujeeb Cheema *Signed by /s/ Bassam Osman Bassam Osman Attorney in Fact pursuant to Powers of Attorney filed August 1, 2003, and July 26, 2010. EXHIBIT INDEX Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
